DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The abstract of the disclosure is objected to because the legal phraseology “comprises” should be avoided.  It is suggested to amend to - - has - - or - - includes - -.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11, 13, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Capra et al. (US Publication 2014/0123440).
claim 1, Capra et al. discloses an interchangeable attachment device comprising: 
a first attachment interface arranged to support a first component (see annotated Fig. 5B); 
a second attachment interface supporting at least one second component (see annotated Figs. 2 and 5B); 
wherein the first and second attachment interfaces define cooperating attachment portions arranged for securing an end portion of the first attachment interface to an end portion of the second attachment interface to form an attachment junction whereat the first and second attachment interfaces are coextensive with one another (see annotated Fig. 5B and Fig. 5D).  
Regarding claim 2, Capra et al. discloses, wherein the attachment portion of the first attachment interface comprises a protruding portion arranged to slidably engage a receiving portion defined by the second attachment interface (see annotated Fig. 5B).  
Regarding claim 3, Capra et al. discloses, wherein the protruding portion is generally elongate and extends generally along a width of the first attachment interface (see annotated Fig. 5B).  
Regarding claim 4, Capra et al. discloses, wherein the protruding portion defines a locking element (526) arranged to interengage a detent of the receiving portion for selectively locking or unlocking the first attachment interface from the second attachment interface (see Fig. 5E). 
Regarding claim 5, Capra et al. discloses, wherein the protruding portion forms an extension part extending vertically from a body of the first attachment interface and directed towards the second attachment interface, 
the extension part supports an engagement part extending horizontally relative to the extension part and having a greater width than a width of the extension part (see annotated Fig. 5B).
Regarding claim 6, Capra et al. discloses, wherein the receiving portion forms a channel having a vertical portion arranged to receive the extension part and a receiving channel sized and configured to receive the engagement part, such that the protruding portion slides relative to the receiving portion to a terminal at which the first attachment interface is generally aligned with the second attachment interface (see annotated Fig. 5B and Fig. 5E).
Regarding claim 7, Capra et al. discloses, wherein the protruding portion defines a locking element (526) arranged to interengage a detent of the receiving portion for selectively locking or unlocking the first attachment interface from the second attachment interface when the protruding portion reaches the terminal (see Fig. 5E).
Regarding claim 8, Capra et al. discloses, wherein the first and second attachment interfaces are formed from at least one rigid or semi-rigid plastic material, and the first 
Regarding claim 9, Capra et al. discloses, wherein the first attachment interface defines a channel adapted for a cable to extend therethrough, the first attachment interface being formed from at least one plastic material different from a material forming the cable (see annotated Fig. 5B and paragraph [0104]).  
Regarding claim 10, Capra et al. discloses, wherein the second component comprises at least one strap, the second attachment interface being formed from at least one plastic material and the at least one strap flexibly extending from the second attachment interface (see annotated Fig. 2 and paragraph [0104]).  
Regarding claim 11, Capra et al. discloses the claimed invention except for the second attachment interface is overmolded onto the at least one strap.  Since it is directed to a product-by-process claim wherein the process relied to be constructed by overmolded onto the at least one strap. This limitation is not given a patentable weight since the structural limitations of the claimed product are met. Therefore it has been held that if the product defined in the product- by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process. See In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Regarding claim 13, Capra et al. discloses an interchangeable attachment device comprising: 
a first attachment interface arranged to support a first component (see annotated Fig. 5B); 
a second attachment interface supporting at least one second component (see annotated Figs. 2 and 5B); 
wherein the first and second attachment interfaces define cooperating attachment portions arranged for securing an end portion of the first attachment interface to an end portion of the second attachment interface to form an attachment junction whereat the first and second attachment interfaces are coextensive with one another (see annotated Fig. 5B and Fig. 5D); 
wherein the attachment portion of the first attachment interface comprises a protruding portion arranged to slidably engage a receiving portion defined by the second attachment interface (see annotated Fig. 5B); 
wherein the protruding portion is generally elongate and extends generally along a width of the first attachment interface (see annotated Fig. 5B); 
wherein the second component comprises at least one strap, the second attachment interface being formed from at least one plastic material and the at least one strap flexibly extending from the second attachment interface (see annotated Fig. 2 and paragraph [0104]).  
claim 14, Capra et al. discloses the claimed invention except for the second attachment interface is overmolded onto the at least one strap.  Since it is directed to a product-by-process claim wherein the process relied to be constructed by overmolded onto the at least one strap. This limitation is not given a patentable weight since the structural limitations of the claimed product are met. Therefore it has been held that if the product defined in the product- by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made from a different process. See In re Thorpe, 77 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Regarding claim 16, Capra et al. discloses, wherein the protruding portion defines a locking element (526) arranged to interengage a detent of the receiving portion for selectively locking or unlocking the first attachment interface from the second attachment interface (see Fig. 5E).  
Regarding claim 17, Capra et al. discloses, wherein the protruding portion forms an extension part extending vertically from a body of the first attachment interface and directed towards the second attachment interface, the extension part supports an engagement part extending horizontally relative to the extension part and having a greater width than a width of the extension part (see annotated Fig. 5B).  
Regarding claim 18, Capra et al. discloses, wherein the receiving portion forms a channel having a vertical portion arranged to receive the extension part and a receiving channel sized and configured to receive the engagement part, such that the protruding portion slides relative to the receiving portion to a terminal at which the first attachment interface is generally aligned with the second attachment interface (see annotated Fig. 5B and Fig. 5E). 

    PNG
    media_image1.png
    617
    520
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    406
    645
    media_image2.png
    Greyscale


Allowable Subject Matter

Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

REASONS FOR ALLOWANCE

Claims 19-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, the prior art of record fails to anticipate or render obvious the presently claimed subject matter, when viewed as a whole, requiring the structural combination, or claimed combination of elements defining the invention(s), requiring wherein the second component comprises first and second opposing straps, the second attachment interface being formed from at least one plastic material and overmolded over the first and second opposing straps which flexibly extend from the second attachment interface, the first and second opposing straps including hook-and-loop material.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOUIS A. MERCADO/
Examiner
Art Unit 3677



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677